UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 05/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus NewYork AMT-Free Municipal Bond Fund, covering the six-month period from December 1, 2008, through May 31, 2009. Like most other financial markets, the municipal bond market went on a wild ride during the reporting period, with higher-yielding securities plummeting over the first half of the reporting period and rebounding strongly in the second half. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% revised estimate of economic contraction during the first quarter of 2009.Yet, the market rebound proved to be robust, particularly among lower-rated securities that had been battered during the downturn. These enormous swings leave investors to wonder if the financial markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices? We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through May 31, 2009, as provided by Joseph P. Darcy, Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31,2009,Dreyfus NewYork AMT-Free Municipal Bond Funds Class A, B and C shares produced total returns of 9.37%, 9.10% and 8.96%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 9.00% for the full six-month period. 2 On December 15, 2008, the fund also began to offer Class I shares, which posted a 14.94% for the period between their inception and the end of the reporting period. 1 In the wake of severe volatility due to a financial crisis and economic downturn, municipal bonds rebounded during the reporting period as investors returned to the market.The fund produced returns that were higher than, or in line with, its benchmark index, which we attribute in part to the funds bias toward higher-quality bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal, New York state and NewYork city income taxes to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, NewYork state and NewYork city personal income taxes. The fund also seeks to provide income exempt from the federal alternative minimum tax (AMT).The fund will invest at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation to either discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Recovered Previous Lost Ground The reporting period began in the midst of a global financial crisis and a sharp economic downturn that punished most financial markets, including municipal bonds. Investors fled longer-term assets in favor of traditional safe havens such as money market funds and U.S. Treasury securities. Investor sentiment began to improve in the first quarter of 2009 as investors gained confidence that aggressive measures by government and monetary authorities would be effective.The Federal Reserve Board had injected massive amounts of liquidity into the banking system and reduced short-term interest rates to the unprecedented low level of 0% to 0.25%, while Congress enacted the $787 billion American Recovery and Reinvestment Act. As assets flowed back into the municipal bond market, demand was particularly robust for lower-quality, higher-yielding securities. However, investors appeared to focus more carefully on underlying fundamentals, favoring bonds whose issuers seemed to be weathering the recession relatively well. Meanwhile, the supply of newly issued municipal bonds fell as federal stimulus funds reduced states and municipalities need for financing. The economic downturn put pressure on the fiscal conditions of the state and city of NewYork, which were particularly hard-hit by massive 4 job losses on Wall Street.As of the reporting periods end, both the state and city were searching for ways to bridge projected revenue shortfalls. Bias Toward Quality Bolstered Performance During the downturn, we focused more intently on liquidity, favoring larger issues of securities that historically have been subject to strong demand from New York and national municipal bond investors.When making new purchases, we preferred higher-quality securities backed by pledged tax appropriations, private endowments or revenues from essential services facilities.We generally maintained the funds weighted average maturity in a range that was in line with industry averages to reduce risks associated with changing supply-and-demand dynamics. This strategy helped cushion the effects of heightened volatility among longer-term bonds during the reporting period. Maintaining a Defensive Posture New York has continued to struggle with fiscal challenges, including the ongoing effects of the downturn on Wall Street.Therefore, we have maintained a generally conservative investment posture, emphasizing higher-quality securities from local issuers that we regard as relatively insulated from state budget pressures. June 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Class I is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors in 2007. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain expenses by The Dreyfus Corporation pursuant to an agreement in effect until July 31, 2009, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus NewYork AMT-Free Municipal Bond Fund from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009  Class A Class B Class C Class I Expenses paid per $1,000  $ 4.44 $ 7.04 $ 8.34 $ 3.61 Ending value (after expenses) $1,093.70 $1,091.00 $1,089.60 $1,149.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009  Class A Class B Class C Class I Expenses paid per $1,000  $ 4.28 $ 6.79 $ 8.05 $ 3.68 Ending value (after expenses) $1,020.69 $1,018.20 $1,016.95 $1,021.29 From December 15, 2008 (commencement of initial offering) to May 31, 2009 for Class I shares. Expenses are equal to the funds annualized expense ratio of .85% for Class A, 1.35% for Class B and 1.60% for Class C, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one- half year period), and .73% for Class I, multiplied by the average account value over the period, multiplied by 168/365 (to reflect the actual days in the period). Please note that while Class I shares commenced initial offering on December 15, 2008, the Hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability. This projection assumes that annualized expense ratios were in effect during the period December 1, 2008 to May 31, 2009. Expenses are equal to the funds annualized expense ratio of .85% for Class A, 1.35% for Class B, 1.60% for Class C and .73% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) New York88.5% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peters Hospital of the City of Albany Project) 5.25 11/15/27 2,000,000 1,710,420 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 775,000 789,523 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 1,565,000 1,538,692 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/35 1,500,000 1,432,305 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 1,370,000 993,757 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 1,500,000 1,649,415 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 1,000,000 1,059,320 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FSA) (Prerefunded) 5.13 1/1/12 1,225,000 a 1,343,727 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,110,360 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 1,500,000 1,460,490 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 4,000,000 4,182,200 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) 6.50 1/1/27 1,250,000 1,040,125 New York City, GO 5.38 12/1/20 150,000 154,138 New York City, GO 5.00 8/1/21 2,000,000 2,078,040 New York City, GO 5.25 8/15/24 1,420,000 1,462,174 New York City, GO (Prerefunded) 5.38 12/1/11 850,000 a 942,641 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/25 2,265,000 2,300,515 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.25 12/1/36 1,000,000 629,730 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 4,000,000 3,564,640 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 2,000,000 1,749,000 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty) 7.00 3/1/49 2,500,000 2,843,725 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 1,000,000 b 1,054,020 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Transitional Finance Authority, Building Aid Revenue 4.50 1/15/38 2,000,000 1,736,440 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/25 1,000,000 1,012,270 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/36 2,000,000 1,964,900 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 1,205,000 1,260,936 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 6.00 5/15/10 450,000 a 478,543 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 2,000,000 1,799,400 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 1,000,000 1,040,010 New York State Dormitory Authority, FHA-Insured Mortgage HR (The Long Island College Hospital) 6.00 8/15/15 1,625,000 1,751,279 New York State Dormitory Authority, FHA-Insured Mortgage HR (The New York and Presbyterian Hospital) (Insured; FSA) 5.25 8/15/27 1,000,000 1,019,070 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 975,000 978,842 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 1,345,000 1,355,626 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) (Prerefunded) 5.50 7/1/11 1,000,000 a 1,093,770 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 4,000,000 4,415,800 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; FSA) 5.75 7/1/18 1,000,000 1,142,620 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 2,000,000 2,136,320 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,044,200 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty) 5.00 7/1/33 1,000,000 1,001,400 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/35 1,000,000 982,780 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/28 880,000 874,650 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 1,000,000 982,840 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 2,000,000 1,999,860 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 5.00 7/1/25 2,500,000 2,543,175 New York State Dormitory Authority, Revenue (North Shore-Long Island Jewish Obligated Group) 5.00 5/1/25 2,750,000 2,723,105 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.25 7/1/24 1,000,000 917,800 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.00 7/1/26 1,000,000 787,260 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,120,410 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 3,250,000 3,436,258 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 2,000,000 2,293,260 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,054,840 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 2,000,000 2,140,940 New York State Dormitory Authority, Revenue (University of Rochester) 5.00 7/1/34 2,870,000 2,869,857 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 1,650,000 1,526,366 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 1,575,000 1,590,860 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 3,000,000 3,084,240 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 2,000,000 2,078,440 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 2,000,000 2,043,640 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 3,000,000 3,225,450 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 2,000,000 2,114,600 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 1,000,000 1,065,620 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,127,260 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 2,450,000 a 2,813,433 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 1,970,000 1,847,289 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 920,000 759,699 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,122,400 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 1,000,000 978,000 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 1,000,000 946,540 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 2,000,000 1,985,260 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,407,986 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 1,335,000 1,342,062 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 2,000,000 1,569,660 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 3,930,000 4,044,009 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 1,630,000 1,745,909 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/32 2,000,000 2,013,200 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 813,600 U.S. Related9.1% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 2,000,000 a 2,114,660 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,941,040 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 1,000,000 981,860 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 1,000,000 1,002,140 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 5.25 7/1/16 1,180,000 a 1,406,053 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,500,000 1,403,160 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) (Prerefunded) 5.63 7/1/10 2,000,000 a 2,128,200 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.75 7/1/10 1,500,000 a 1,591,875 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/46 1,000,000 810,660 Total Investments (cost $145,023,165) 97.6% Cash and Receivables (Net) 2.4% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 31.9 AA Aa AA 32.6 A A A 18.9 BBB Baa BBB 12.2 BB Ba BB 1.2 Not Rated c Not Rated c Not Rated c 3.2  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 145,023,165 143,672,589 Cash Interest receivable Receivable for shares of Beneficial Interest subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for investment securities purchased Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended May 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Professional fees Distribution feesNote 3(b) Registration fees Custodian feesNote 3(c) Prospectus and shareholders reports Trustees fees and expensesNote 3(d) Loan commitment feesNote 2 Interest expenseNote 2 19 Miscellaneous Total Expenses Lessreduction in expenses due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2009 Year Ended (Unaudited) a November 30, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Class I Shares  Net realized gain on investments: Class A Shares  Class B Shares  Class C Shares  Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class I Shares  Dividends reinvested: Class A Shares Class B Shares Class C Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet  20 Six Months Ended May 31, 2009 Year Ended (Unaudited) a November 30, 2008 Capital Share Transactions: Class A b Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B b Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold  Net Increase (Decrease) in Shares Outstanding  a From December 15, 2008 (commencement of initial offering) to May 31, 2009 for Class I shares. b During the period ended May 31, 2009, 118,606 Class B shares representing $1,575,189, were automatically converted to 118,606 Class A shares and during the period ended November 30, 2008, 131,525 Class B shares representing $1,866,412 were automatically converted to 131,516 Class A shares. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2009 Year Ended November 30, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e Ratio of interest and expense related to floating rate notes issued to average net assets  Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Six Months Ended May 31, 2009 Year Ended November 30, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e Ratio of interest and expense related to floating rate notes issued to average net assets  Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2009 Year Ended November 30, Class C Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments  Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e Ratio of interest and expense related to floating rate notes issued to average net assets  Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended May 31, 2009 a Class I Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) 11 a From December 15, 2008 (commencement of initial offering) to May 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Bond Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal, New York state and New York city personal income taxes to the extent consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. On November 3, 2008, the Board of Trustees approved, effective December 15, 2008, adding Class I shares. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B, Class C and Class I. Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge, while Class B and Class C shares are subject to a contingent deferred sales charge (CDSC). Class B shares automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend re-investment and permitted exchanges of Class B shares. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus) acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or service fees. Class I shares are offered without a front-end sales charge or CDSCs. Each class of shares has identical rights and privileges, except with respect to distribution and service fees, the allocation of certain transfer agency costs and voting rights on 26 matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of May 31, 2nvestments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class I shares of the fund. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from these estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  143,672,589  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have 28 Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
